DETAILED ACTION
	The response dated 2-28-2022 is acknowledged.
	Claims included in the prosecution are 41-51. 
	The following are the rejections.
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,119,782. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both patent and instant application are drawn to the same cholestosomes, method of preparation and a method of delivering a drug; the patented claims recite in a Markush format cholesteryl myristate, cholesteryl laurate and instant claims in addition to myristate and laurate, recite cholesteryl dodeconate, cholesteryl palmitate, cholesteryl arachidonate, cholesteryl behenate, cholesteryl linoleate, cholesteryl linolenate, cholesteryl oleate, cholesteryl stearate and mixtures thereof. The patented claims in addition recite the sizes of cholestesomes. Instant cholesteryl myristate, cholesteryl laurate thus, are included in the claims of said patent. Since cholesteryl esters form bilayer structures, it would have been obvious to one of ordinary skill in the art that fatty acids such as stearic, dodeconoic, palmitic, arachidonic, linolenic, oleic and beheneic acids esters of cholesterol would behave in the same way and form bilayer or monolayer structures. Instant generic cholestesomes are deemed to include the sizes recited in the claims of said patent.
3.	Claims 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,092,516. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both patent and instant application are drawn to the same cholestosomes, method of preparation and a method of delivering a drug; the patented claims recite in a Markush format the same fatty acid esters of cholesterol and in addition, recite mixtures thereof. The patented claims and instant claims thus, are obvious variants.
	Applicant indicates the willingness of filing of the terminal disclaimers.
4.	Claims 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,693,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both patent and instant application are drawn to the same cholestosomes, method of preparation and a method of delivering a drug; instant claims recite in a Markush format specific fatty acid esters of cholesterol (cholesteryl myristate, cholesteryl laurate and instant claims in addition to myristate and laurate, recite cholesteryl dodeconate, cholesteryl palmitate, cholesteryl arachidonate, cholesteryl behenate, cholesteryl linoleate, cholesteryl linolenate, cholesteryl oleate, cholesteryl stearate). The composition in patented claims recites the limitation of enteric coating and that the composition is adapted for oral administration to the duodenum of a patient and these limitations are not excluded in instant claims. Instant claims thus, are obvious variants of patented claims.
	Applicant other than stating that if the Examiner maintains the rejection, he should articulate the particular reasons for which he finds the presently pending claims obvious over the claims of the patent, does not present any arguments why applicant differs from the Examiner’s position. As pointed out before, instant claims recite specific cholesteryl esters whereas the patented claims recite cholesteryl esters in generic terms. Since instant claims are drawn to vesicles containing the same cholesteryl esters, it would have been obvious to one of ordinary skill in the art would have the same functional properties of being stable to stomach acid and will not be broken by cholesterol ester transporters on the surface of duodenal enterocytes during absorption
as recited in the patented claims and the generic term used in the patented claims would encompass the specific cholesteryl esters recited in the instant claims.
	The rejection is maintained.

5.	Claims 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,369,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both patent and instant application are drawn to the same cholestosomes, method of preparation and a method of delivering a drug; the patented claims recite generic ‘cholesteryl ester obtained from cholesterol and a C8-C26 fatty acid esters whereas instant claims recite cholesterol esters of specific fatty acids (cholesteryl myristate, cholesteryl laurate and instant claims in addition to myristate and laurate, recite cholesteryl dodeconate, cholesteryl palmitate, cholesteryl arachidonate, cholesteryl behenate, cholesteryl linoleate, cholesteryl linolenate, cholesteryl oleate, cholesteryl stearate)  which fall within C8-C26 recited in patented claims. Instant claims thus, are obvious variants of patented claims.
	Applicant other than stating that if the Examiner maintains the rejection, he should articulate the particular reasons for which he finds the presently pending claims obvious over the claims of the patent does not present any arguments why applicant differs from the Examiner’s position. As pointed out before, instant claims recite specific cholesteryl esters whereas the patented claims recite cholesteryl esters in generic terms. Since instant claims are drawn to vesicles containing the same cholesteryl esters, it would have been obvious to one of ordinary skill in the art would have the same functional properties of passive diffusion and arrive in an intact form and deliver the active agent as recited in the patented claims and the generic term used in the patented claims would encompass the specific cholesteryl esters recited in the instant claims.
	The rejection is maintained.
New Rejection:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 41-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85-86  of copending Application No. 17/337,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both applications are drawn to compositions containing cholesteryl esters; the claims in said copending application are generic with respect to cholesteryl esters and therefore, encompass instantly claimed esters..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612